IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ADONIUS WOOLARD,                            No. 108 EM 2015

                   Petitioner


             v.


COURT OF COMMON PLEAS COUNTY
OF PHILADELPHIA ET AL., SUPERIOR
COURT OF PENNSYLVANIA EASTERN
DISTRICT ET AL., ATTORNEY GENERAL
FOR THE COMMONWEALTH OF
PENNSYLVANIA ET AL.,

                   Respondents


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of October, 2015, the Application for Leave to File

Original Process is GRANTED. To the extent the Petition for Writ of Mandamus and/or

Extraordinary Relief seeks to compel the common pleas court’s compliance with the

Superior Court’s January 29, 2015, remand order, that petition is GRANTED.     The

Court of Common Pleas of Philadelphia County is DIRECTED to comply with the

Superior Court’s remand order within 30 days.